Citation Nr: 1723721	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served active duty from January 1976 to November 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  These matters were remanded for additional development in March 2015, September 2015, and June 2016.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was neither caused by nor otherwise etiologically related to his active service.

2.  The Veteran's heart disability was neither caused by nor otherwise etiologically related to his active service, to include as secondary to any service-connected disorder.

3.  The Veteran's hypertension was neither caused by nor otherwise etiologically related to his active service, to include as secondary to any service-connected disorder.

4.  The Veteran's erectile dysfunction was neither caused by nor otherwise etiologically related to his active service, to include as secondary to any service-connected disorder.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2016).

2.  The criteria for service connection for a heart condition, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners[.]" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  VA's duties to notify and assist with this claim have thus been satisfied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For certain chronic diseases, such as diabetes mellitus, certain heart conditions, and arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.  However, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).

A. Diabetes Mellitus

The Veteran asserts that his currently diagnosed diabetes mellitus had its onset during his active duty service.

According to a June 2015 VA examination, the Veteran reported being diagnosed with diabetes mellitus in 1995, though the earliest diagnosis in the record is in 2009.  The Veteran's service treatment records are absent for evidence of treatment for or diagnosis of diabetes mellitus during active service.  Of note, the Board found in a March 2015 remand that the Veteran had elevated glucose readings in November 1976 (120 mg%), April 1977 (136 mg%), and May, 1977 (perhaps 136 mg%, though the record is slightly unclear).  In light of the elevated levels, the Veteran underwent a VA medical examination in June 2015.  The examiner noted that an annotation in the Veteran's record dated May 1977, referenced glucose readings of 120 and 136 mg %, but also noted that the Veteran had no history of diabetes mellitus, was non-diabetic, and was asymptomatic.  Additionally, the examiner noted that normal values may range as high as 140 mg%.  Therefore, the examiner concluded that the Veteran's diabetes mellitus is less likely as not incurred in or caused by any inservice injury, event or illness.

After the Veteran's June 2015 examination, the Veteran submitted treatment records from the American Medical Center in Guam from August 2010 to September 2016.  While these records show that the Veteran continues to take medication for diabetes mellitus, the records do not address the etiology of the condition.  Accordingly, the record does not show that the Veteran's currently diagnosed diabetes is causally related to the Veteran's active service or any incident therein on a direct basis.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Heart Disability, Hypertension, Erectile Dysfunction

In the Veteran's June 2015 examination, the examiner concluded that the Veteran's currently diagnosed heart disability, hypertension, and erectile dysfunction, are all at least as likely as not related to his currently diagnosed diabetes mellitus.  The Board accepts this finding.  However, because the Board has already determined that the Veteran's diabetes mellitus is not etiologically related to service, the Board must find that neither the Veteran's heart disability, hypertension, or erectile dysfunction is secondarily related to service.

Further, there is no indication in the claims file whatsoever that any of the aforementioned disabilities is directly related to service.  There is no record of the Veteran seeking treatment for his currently diagnosed heart disability, hypertension, or erectile dysfunction while in service.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims for service connection for the Veteran's heart disability, hypertension, and erectile dysfunction.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a heart disability, to include as secondary to diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


